United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2464
                                    ___________

Chautauqua Guest Home, Inc.,             *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Tandus US, LLC,                          * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 21, 2012
                                 Filed: June 28, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Chautauqua Guest Home, Inc. (Chautauqua) appeals following the district
court’s1 dismissal of its complaint asserting state-law claims against Tandus US, LLC
(Tandus).

        Chautauqua originally brought this action in state court, and Tandus removed
it to federal court. Chautauqua then moved for a remand of the case back to state
court, and Tandus moved to dismiss the action, or for a stay, asserting that the dispute

      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
was subject to arbitration. The district court thereafter simultaneously denied
Chautauqua’s remand motion, and granted Tandus’s motion to dismiss, but did not
indicate whether the dismissal was with or without prejudice.

       After careful review, see Palmer v. Ill. Farmers Ins. Co., 666 F.3d 1081, 1083
(8th Cir. 2012) (de novo review of grant of motion to dismiss); Borntrager v. Cent.
States Se. and Sw. Areas Pension Fund, 577 F.3d 913, 919 (8th Cir. 2009) (de novo
review of district court’s subject matter jurisdiction), this court affirms, but modifies
the dismissal to be without prejudice.
                        ______________________________




                                          -2-